Citation Nr: 0925942	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for right leg disorder 
including arthritis of the knee and hip, claimed as secondary 
to service-connected left ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1955 
to December 1958.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana, which 
denied the Veteran's claims of service connection for a back 
disorder and a right leg disorder.  As the Veteran's claim 
for service connection for a back disorder had been denied in 
a final Board decision in July 1978, it appears that the RO 
implicitly reopened the Veteran's claim by addressing the 
merits of the claim without specifically finding that new and 
material evidence had been received.  Before the Board may 
reopen a previously denied claim, however, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran's initial claim for 
compensation was that of service connection for a disability 
of the right leg, and that he has never specifically alleged 
that his arthritis of right knee and hip is related to his 
left ankle disability.  However, the Court recently held in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Thus, in consideration of the holding in Clemons, 
the issue has been re-characterized to include arthritis of 
the right knee and hip.

The issue of entitlement to service connection for a right 
leg disorder including arthritis of the knee and hip, claimed 
as secondary to service-connected left ankle disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.



FINDINGS OF FACT

1.  A July 1978 Board decision denied service connection for 
a back disorder based on a finding that a back disorder was 
not incurred during service, did not develop within one year 
of service and was not secondary to the Veteran's service-
connected left ankle disorder.  

2.  The evidence submitted since the July 1978 Board decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disorder, or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a back 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008). 



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, an October 2007 letter advised the appellant of 
the evidence and information necessary to establish 
entitlement to the underlying claim for benefits, as well as 
the criteria pertaining to what constitutes new and material 
evidence.  However, the appellant was not notified of the 
specific reason(s) for the previous denials.  See Kent, 
supra.  Failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
appellant.  Id., at 889.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the appellant was provided 
notice of the grounds of the prior denial as of his January 
2008 rating decision.  The claim was subsequently 
readjudicated in the March 2009 Statement of the Case.  
Thereafter, the appellant offered specific argument that his 
low back disability was caused by the symptoms (an altered 
gait) of his left ankle disability.  See Substantive Appeal 
dated March 2009; Informal Hearing Presentation dated June 
2009.  The Board concludes that the error in notice timing 
was harmless.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board finds that these notice requirements were satisfied 
in the October 2007 VCAA letter; the Veteran was advised of 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and post-service VA 
medical center ("VAMC") treatment records.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim that have not already 
been obtained and associated with the record.  

Regarding the Veteran's claim of service connection for a 
back disorder, the Board finds that a VA examination is not 
required because the appellant failed to submit new and 
material evidence to support his claim.  VA is not required 
to provide an examination until a claim is reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III.  Analysis.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

In July 1978, the Board denied the Veteran's claim of 
entitlement to service connection for a back disorder.  The 
basis for the denial was that there was no evidence submitted 
to establish a causal relationship between the Veteran's 
service-connected residuals of a burn injury of the left 
ankle and his claimed back disorder.  At the time of the 
denial, the Board considered the Veteran's service treatment 
records, post-service VAMC and private treatment records, as 
well as his personal statements.  That decision is final.  
See 38 U.S.C.A. § 7104.  

Accordingly, the decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156.  The issue for resolution 
before the Board therefore is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
back disorder.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received since the Board's July 1978 denial of the claim.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially sought service connection for a back 
disorder in February 1977, claiming that as a result of a 
scalding accident in service, which resulted in burns to his 
left ankle, he developed an altered gait, which in turn 
resulted in a back disorder.  (See letter from Veteran, June 
1976.)  The Veteran never claimed, and there was no evidence, 
that he suffered a primary injury to his back, or otherwise 
incurred a back disorder in service.  Although the Veteran 
provided a statement from a private physician, noting a 
possible left L5 nerve root entrapment, a review of his 
medical history revealed that he had sustained a ruptured 
disc to his back in a workplace accident in 1976.  A July 
1977 rating decision thus determined that the evidence did 
not support a finding of service connection secondary to his 
service-connected left ankle disorder.  Following the 
Veteran's appeal of this rating decision to the Board, a July 
1978 Board decision denied his claim, finding no evidence of 
a relationship between his left ankle disorder and a back 
disorder.  As noted above, the Board's decision in this 
regard is final.  See 38 U.S.C.A. § 7104.

In April 2007, the Veteran applied to have his previously 
denied claim for a back disorder reopened.  A review of the 
claims folder shows that the new evidence submitted since the 
Board denial consists of private treatment reports, VAMC 
treatment reports and VA examination reports, and the 
Veteran's statement dated April 2007, in which he reported 
that he was still experiencing problems with his back due to 
his left leg, which he in turn alleges was the result of his 
service-connected left ankle.  

The private treatment records show that the Veteran was seen 
in July 1978 by a private neurologist, Dr. Chester Higdon, 
with complaints of back pain since falling from a chair and 
striking his back at work in April 1976.  He was diagnosed 
with a history of an old back trauma and possible recent 
lumbar strain.  However, Dr. Higdon did not relate his back 
disorder to his service-connected left ankle disorder.  In 
May 1988, he was examined by Dr. Ying B. Mok, who stated that 
he had treated the Veteran several times since 1985 for knee 
and back problems, and that his degenerative disc disease of 
the low back remained the same.  

With regard to the VA treatment records, the claims folder 
contains a March 1988 compensation and pension examination 
report (the Veteran noted on the examination request form 
that he had injured his back in a fall around 1977 and had 
subsequently developed arthritis).  Upon examination, the VA 
examiner noted that the Veteran could walk, but refused to 
attempt any requested maneuvers, such as rising from a chair, 
standing or heal-toe walking.  He further observed that there 
were no scars, burns or other skin residuals noted on the 
left ankle.  Although the examination was not specific to the 
Veteran's back disorder, the examiner noted that "although 
they [sic] may very well be pathology here ... it is my opinion 
that the subjective symptoms of the [V]eteran are out of 
proportion to the objective findings."  (See VA examination 
report, March 1988.)  He further noted that left hip, knee 
and ankle x-rays were normal.  The diagnosis was history of 
burn injury to the left ankle with very minimal residuals 
found.  The examiner did not note any abnormal findings 
concerning the Veteran's back, or any other disorders caused 
as a result of his left ankle disability.

The claims folder also contains a July 1988 VA compensation 
and pension examination report, which shows that the Veteran 
again reported having injured his low back in a fall from a 
chair at work in 1976.  An examination of the spine revealed 
decreased lumbar lordosis and muscle spasms.  A lumbar spine 
x-ray revealed posterior spurring at the L5 and L3 levels and 
degenerative changes at the facet joints at the L5 level.  
The VA examiner did not, however, indicate that the Veteran's 
residuals of his left ankle burn in service had caused or 
otherwise contributed to his low back disorder.  

VA treatment notes of record since the July 1978 Board denial 
show that the Veteran made very few visits for treatment of 
his claimed back disorder.  In January 2007, he was seen with 
reports of back pain with radiation into the left extremity.  
A thoracic spine x-ray revealed minimal scoliosis and 
spondylosis.  An April 2008 treatment report, which listed 
multiple health conditions, revealed a diagnosis of 
degenerative joint disease.  However, there is no indication 
in the VA treatment notes of the Veteran's health care 
providers ever having related his arthritic back disorder to 
his left ankle. 

The Veteran's April 2007 personal statement has also been 
considered.  However, because this statement is essentially 
duplicative of those he previously submitted, and that were 
in the claims folder at the time of the last adjudication, 
the statement is neither new nor material.

The Board thus concludes that although the evidence received 
since the July 1978 Board decision is new, because it does 
not raise a reasonably possibility of substantiating the 
Veteran's claim, it does not constitute new and material 
evidence sufficient to reopen his claim of service connection 
for a back disorder.


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for a back disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
right leg disorder, claimed as secondary to his service-
connected left ankle condition.  He argues that he has an 
altered gait to his left ankle disability that ultimately 
caused his disability of the right lower extremity.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A review of the record shows that the Veteran has been 
diagnosed as having degenerative arthritis of the right knee 
and right hip.  See X-ray report dated October 2007; VA 
examination report dated January 2008; and, VA examination 
report dated June 2008.  The first element of the Wallin  
analysis has therefore been established.

The Veteran is also presently service connected for the 
residuals of a burn injury to his left ankle.  He was also 
recently granted service connection for his claim of 
degenerative changes of the right ankle secondary to his left 
ankle disorder.  Element (2) of the Wallin analysis has been 
met.  

As the June 2008 VA examination notes that the Veteran uses a 
cane, the Board finds it necessary to address the question of 
whether there is a relationship between his arthritis of the 
right knee and hip and his service connected left and right 
ankle disabilities.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006) (a low threshold is required to establish that the 
evidence indicates that a disability may be associated with 
service).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for the 
Veteran to undergo a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner in 
conjunction with the examination. A 
notation to the effect that this record 
review took place should be included in 
the report. All indicated tests and 
studies and other diagnostic procedures 
deemed necessary, should be conducted.  A 
detailed medical and occupational history 
should be obtained.

The examiner should be asked to provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that: 

The Veteran's bilateral ankle disabiliy 
caused or aggravated: (a) a right knee 
disorder (arthritis); and/or (b) right 
hip disorder (arthritis).

If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity 
of the symptoms prior to aggravation and 
the level of severity of symptoms due to 
service connected aggravation.  

If no such relationship between the 
Veteran's bilateral ankle disorder and 
degenerative changes of the knee or hip 
is found, the examiner should opine as to 
whether the Veteran's current arthritis 
of the right knee and/or right hip are 
related to military service or any event 
that occurred therein.  

The claims folder must be provided to the 
examiner for review in conjunction with 
the examination and the examiner must 
indicate that the claims folder has been 
reviewed.  As to any right leg disorder 
found on examination, or chronically shown 
in the clinical records, the examiner 
should be asked to indicate whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, to include his service-
connected left ankle disorder.  Any and 
all opinions must be accompanied by a 
complete rationale.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


